NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RICARDO FIGUEROA LEMUS,                         No.    16-71063

                Petitioner,                     Agency No. A200-150-214

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Ricardo Figueroa Lemus, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen, Najmabadi v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Holder, 597 F.3d 983, 986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Figueroa Lemus’s motion to

reopen because the motion was filed more than two years after the BIA’s final

decision, see 8 C.F.R. § 1003.2(c)(2), and Figueroa Lemus failed to demonstrate

materially changed circumstances in El Salvador to qualify for an exception to the

time limitations for filing a motion to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii);

Najmabadi, 597 F.3d at 991-92 (BIA did not abuse its discretion where petitioner

failed to introduce material evidence); see also Cano-Merida v. INS, 311 F.3d 960,

965-66 (9th Cir. 2002) (no abuse of discretion in denying motion to reopen where

petitioner did not establish prima facie eligibility for CAT relief).

      PETITION FOR REVIEW DENIED.




                                           2                                   16-71063